Citation Nr: 1519028	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  06-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for left knee status post medial meniscectomy.  

3.  Entitlement to an initial rating in excess of 10 percent prior to October 28, 2012, and a rating in excess of 20 percent as of October 28, 2012, for a low back disability.  

4.  Entitlement to a separate compensable rating prior to October 28, 2012, and a rating in excess of 20 percent as of October 28, 2012, for left knee instability.  

5.  Entitlement to an initial compensable rating prior to October 28, 2012, and a rating in excess of 20 percent as of October 28, 2012, for left lower extremity radiculopathy.  

6.  Entitlement to an initial compensable rating prior to October 28, 2012, and a rating in excess of 20 percent as of October 28, 2012, for right lower extremity radiculopathy.  

7.  Entitlement to a rating greater than 10 percent for traumatic arthritis prior to October 28, 2012, and in excess of 10 percent as of October 28, 2012, for left knee limitation of extension.

8.  Entitlement to an effective date earlier than February 26, 2008, for the grant of service connection for a low back disability.  

9.  Entitlement to an effective date earlier than February 26, 2008, for the grant of service connection for left lower extremity radiculopathy.  

10.  Entitlement to an effective date earlier than February 26, 2008, for the grant of service connection for right lower extremity radiculopathy.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to October 28, 2012, to include on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from November 1979 to May 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In the substantive appeals, the Veteran requested a hearing before a member of the Board.  In February 2010, the Veteran was scheduled for the requested hearing, but failed to report for the hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn. 

The Board notes that the Veteran submitted a timely notice of disagreement with the January 2010 denial of entitlement to service connection for a right knee disability.  An August 2013 rating decision granted service connection for a right knee disability.  That constitutes a full grant of the benefit sought on appeal as there is no indication from the record that the Veteran has disagreed with either the effective date or rating assigned in that decision.  Therefore, that issue is no longer on appeal.   

This case has previously been before the Board, most recently in September 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The Veteran submitted a June 2013 statement that constitutes a timely notice of disagreement with the effective dates assigned for the grants of service connection for a low back disability and right and left lower extremity radiculopathy; and with the ratings assigned for his low back disability and right and left lower extremity radiculopathy in a May 2013 Decision Review Officer (DRO) decision.  A review of the record shows that the Veteran was not issued a statement of the case with respect to those issues in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of entitlement to service connection for a psychiatric disability, the Board notes that in the July 2012 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of any currently present psychiatric disability.  A review of the record shows that the Veteran was provided the directed examination in November 2012.  In the September 2013 remand, the Board found that the November 2012 VA examination and opinion were not complete and requested that the Veteran's claims file be returned to the November 2012 VA examiner for review and an addendum opinion.  A review of the record shows that the Veteran was provided another VA psychiatric examination in October 2013.  However, there was no additional opinion or rationale provided as directed by the Board.  

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be scheduled for another VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  

The Board notes that the Veteran's claim of entitlement to increased ratings for a left knee disability is before the Board based on appeal of a September 1999 rating decision denying entitlement to a rating in excess of 10 percent for a left knee disability.  During the course of the appeal, the Veteran has been granted an increased rating and entitlement to separate compensable ratings for the various knee disabilities with various impairment.  The Board requested in the August 2010, July 2012, and September 2013 remands that the issues of entitlement to increased ratings for the Veteran's left knee disabilities, to include separate compensable ratings prior to October 28, 2012, for limitation of extension and instability, be readjudicated based on the 1999 claim for increase.  However, a review of the multiple supplemental statements of the case of record shows that the Agency of Original Jurisdiction (AOJ) has not completed the readjudication as requested and has not considered entitlement to various separate compensable ratings for left knee disabilities prior to October 28, 2012.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the Veteran's claims of entitlement to increased ratings for various left knee disabilities, to specifically include entitlement to separate compensable ratings for left knee instability and left knee limitation of motion prior to October 28, 2012, must be readjudicated by the AOJ prior to the Board making a decision in those appeals.   

With regard to the Veteran's claim of entitlement to TDIU prior to October 28, 2012, the Board notes that claim is inextricably intertwined with the issue seeking service connection, increased ratings, and earlier effective dates.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to earlier effective dates for the grants of service connection for a low back disability and right and left lower extremity radiculopathy and for the issues of entitlement to increased ratings for a low back disability and right and left lower extremity radiculopathy.  Inform the Veteran of the requirement to perfect an appeal with respect to those issues.  If the Veteran perfects an appeal, return those issues to the Board.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

3.  Then, schedule the Veteran for a VA psychiatric examination, by an examiner who has not previously examined the Veteran, to determine the nature and etiology of any currently present psychiatric disability.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disability, to specifically include schizoaffective disorder and anxiety disorder, had its clinical onset during the Veteran's active service, within one year of his separation from active service, or is otherwise etiologically related to the Veteran's active service.  

4.  Then, readjudicate the claims on appeal, to specifically include entitlement to separate compensable ratings prior to October 28, 2012, for left knee instability and left knee limitation of extension.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

